Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D21-1670
Lower Tribunal Nos. F11-1766, F11-1764, F11-1765, F11-1308, F11-1767
                         ________________


                          Alexander Thomas,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Michelle
Delancy, Judge.

     Alexander Thomas, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Appellant, Alexander Thomas, challenges an order denying his motion

for extension of time. In the motion, Thomas ostensibly seeks additional time

to comply with the deadlines applicable to a separate appeal pending in this

court. Concluding the order is nonfinal and nonappealable, we dismiss this

appeal without prejudice to the filing of further motions in the other pending

appeal. See Manning v. State, 28 So. 3d 971, 973 (Fla. 2d DCA 2010)

(dismissing an appeal from an order denying a motion for extension of time

to file a postconviction motion).

      Dismissed.




                                      2